UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No.) Filed by the Registrantý Filed by a Party other than the Registranto Check the appropriate box: oPreliminary Proxy Statement oConfidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) ýDefinitive Proxy Statement oDefinitive Additional Materials oSoliciting Material Pursuant to §240.14a-12 GRAYSON BANKSHARES, INC. (Name of Registrant as Specified in its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of filing fee (Check the appropriate box): ýNo fee required. oFee computed on table below per Exchange Act Rules 14a-6(i)(4) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: oFee paid previously with preliminary materials. oCheck box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: GRAYSON BANKSHARES, INC. Dear Shareholder: You are cordially invited to attend the 2012 Annual Meeting of Shareholders of Grayson Bankshares, Inc. to be held on Tuesday, May 8, 2012 at 1:00 p.m. at the Independence Volunteer Fire Department, 529 Davis Street, Independence, Virginia. At the Annual Meeting, you will be asked to elect three directors for terms of three years each, to ratify the appointment of our independent registered public accounting firm for the year ending December 31, 2012 and to vote “against” a shareholder submitted proposal.Enclosed with this letter is a formal notice of the Annual Meeting, a Proxy Statement and a form of proxy. Whether or not you plan to attend the Annual Meeting, it is important that your shares be represented and voted.Please complete, sign, date and return the enclosed proxy promptly using the enclosed postage-paid envelope.The enclosed proxy, when returned properly executed, will be voted in the manner directed in the proxy. We hope you will participate in the Annual Meeting, either in person or by proxy. Sincerely, /s/ Jacky K. Anderson Jacky K. Anderson President and Chief Executive Officer Independence, Virginia April 09, 2012 GRAYSON BANKSHARES, INC. 113 West Main Street Independence, Virginia24348 NOTICE OF ANNUAL MEETING OF SHAREHOLDERS The Annual Meeting of Shareholders (the “Annual Meeting”) of Grayson Bankshares, Inc. (the “Company”) will be held on Tuesday, May 8, 2012 at 1:00 p.m. at the Independence Volunteer Fire Department, 529 Davis Street, Independence, Virginia, for the following purposes: 1. To elect three directors to serve for terms of three years each expiring at the 2015 annual meeting of shareholders; 2. To ratify the appointment of Elliott Davis, LLC as our independent registered public accounting firm for fiscal year ending December 31, 2012; 3. To vote on the shareholder proposal contained in this proxy statement; 4. To act upon such other matters as may properly come before the Annual Meeting. Only holders of shares of Common Stock of record at the close of business on March 30, 2012, the record date fixed by the Board of Directors of the Company, are entitled to notice of, and to vote at, the Annual Meeting. The Board of Directors recommends that you vote FOR the nominees listed in Proposal One, FOR the ratification of accountants in Proposal Two, and AGAINST the shareholder proposal in Proposal Three. By Order of the Board of Directors /s/ Brenda C. Smith Brenda C. Smith Secretary April 09, 2012 IMPORTANT NOTICE REGARDING THE AVAILABILITY OF PROXY MATERIALS FOR THE SHAREHOLDER MEETING TO BE HELD ON MAY 8, 2012: The proxy statement and Corporation’s 2011 annual report to shareholders are available at http://www.cfpproxy.com/6278 GRAYSON BANKSHARES, INC. 113 West Main Street Independence, Virginia24348 PROXY STATEMENT GENERAL This Proxy Statement is furnished to holders of the common stock, par value $1.25 per share (“Common Stock”), of Grayson Bankshares, Inc. (the “Company”), in connection with the solicitation of proxies by the Board of Directors of the Company to be used at the 2012 Annual Meeting of Shareholders (the “Annual Meeting”) to be held on Tuesday, May 8, 2012 at 1:00 p.m. at the Independence Volunteer Fire Department, 529 Davis Street, Independence, Virginia, and any duly reconvened meeting after adjournment thereof. Any shareholder who executes a proxy has the power to revoke it at any time by written notice to the Secretary of the Company, by executing a proxy dated as of a later date, or by voting in person at the Annual Meeting.It is expected that this Proxy Statement and the enclosed proxy card will be mailed on or about April 09, 2012 to all shareholders entitled to vote at the Annual Meeting. If the enclosed proxy is properly executed in time for voting at the Annual Meeting, the shares represented thereby will be voted according to such instructions. If no instructions are given in an executed proxy, the proxy will be voted FOR Proposals One and Two, AGAINST Proposal Three and in the discretion of the proxy holders as to any other matters which may properly come before the meeting. The cost of soliciting proxies for the Annual Meeting will be borne by the Company.The Company does not intend to solicit proxies otherwise than by use of the mails, but certain officers and regular employees of the Company or its subsidiaries, without additional compensation, may use their personal efforts, by telephone or otherwise, to obtain proxies.The Company may also reimburse banks, brokerage firms and other custodians, nominees and fiduciaries for their reasonable out-of-pocket expenses in forwarding proxy materials to the beneficial owners of shares of Common Stock. On March 30, 2012, the record date for determining those shareholders entitled to notice of and to vote at the Annual Meeting, there were 1,718,968 shares of Common Stock issued and outstanding.Each outstanding share of Common Stock is entitled to one vote on all matters to be acted upon at the Annual Meeting.A majority of the shares of Common Stock entitled to vote, represented in person or by proxy, constitutes a quorum for the transaction of business at the Annual Meeting. If a quorum is present, the election of each nominee to the Board of Directors will be approved if there is an affirmative vote of a plurality of the shares represented at the meeting, and the ratification of accountants and shareholder proposal will be approved if a majority of the votes cast at the meeting vote in favor of the proposal. A shareholder may abstain or (only with respect to the election of directors) withhold his or her vote (collectively, “Abstentions”) with respect to each item submitted for shareholder approval.Abstentions will be counted for purposes of determining the existence of a quorum.Abstentions will not be counted as voting in favor of the relevant item. 1 A broker who holds shares in “street name” has the authority to vote on certain items when it has not received instructions from the beneficial owner.Except for certain items for which brokers are prohibited from exercising their discretion, a broker is entitled to vote on matters presented to shareholders without instructions from the beneficial owner.“Broker shares” that are voted on at least one matter will be counted for purposes of determining the existence of a quorum for the transaction of business at the Annual Meeting.Where brokers do not have or do not exercise such discretion, the inability or failure to vote is referred to as a “broker nonvote.”Under the circumstances where the broker is not permitted to, or does not, exercise its discretion, assuming proper disclosure to the Company of such inability to vote, broker nonvotes will not be counted as voting in favor of, or against, the particular matter.A broker is prohibited from voting on the election of directors and the shareholder proposal without instructions from the beneficial owner; therefore, there may be broker nonvotes on these proposals.A broker may vote on the ratification of the independent public accountant; therefore, no broker nonvotes are expected to exist in connection with Proposal Two.Because abstentions and broker nonvotes will not count as votes cast in any of these proposals, abstentions and broker nonvotes will have no effect on the voting on these matters at the Annual Meeting. The Board of Directors is not aware of any matters other than those described in this Proxy Statement that may be presented for action at the Annual Meeting.However, if other matters do properly come before the Annual Meeting, the persons named in the enclosed proxy card possess discretionary authority to vote in accordance with their best judgment with respect to such other matters. PROPOSAL ONE ELECTION OF DIRECTORS At the Annual Meeting, three directors are to be elected to serve for terms of three years each, expiring in 2015.In January 2011, the Board of Directors increased its size from 11 to 12 and appointed Theresa S. Lazo to the Board.In May 2011, Dr. Julian L. Givens retired and Dennis B. Gambill resigned from the Board of Directors, and in June 2011, Jean W. Lindsey retired from the Board of Directors.As a result the Board of Directors now consists of nine members.The six incumbent directors who have been elected to terms that will end in either 2013 or 2014, are indicated below as well. The election of each nominee for director requires the affirmative vote of the holders of a plurality of the shares of Common Stock cast in the election of directors.If the proxy is executed in such manner as not to withhold authority for the election of any or all of the nominees for directors, then the persons named in the proxy will vote the shares represented by the proxy for the election of the three nominees named below.If the proxy indicates that the shareholder wishes to withhold a vote from one or more nominees for director, such instructions will be followed by the persons named in the proxy. Each nominee has consented to being named in this Proxy Statement and has agreed to serve if elected.The Board of Directors has no reason to believe that any of the nominees will be unable or unwilling to serve.If, at the time of the Annual Meeting, any nominee is unable or unwilling to serve as a director, votes will be cast, pursuant to the enclosed proxy, for such substitute nominee as may be nominated by the Board of Directors.There are no current arrangements between any nominee and any other person pursuant to which a nominee was selected.No family relationships exist among any of the directors or between any of the directors and executive officers of the Company. The following biographical information discloses each nominee/director’s age and business experience for the past five years, unless otherwise noted, and the year that each individual was first elected to the Board of Directors of the Company or of The Grayson National Bank (the “Bank”) prior to the formation of the Company in 1992.Also disclosed are the specific skills or attributes that qualify each nominee/director for service on the Board of Directors. 2 Nominees for Election for Terms Expiring in 2015 Bryan L. Edwards, 61, has been a director since December 2005.Mr. Edwards has served as the Manager of the Town of Sparta, North Carolina since January 2004.Prior to that, he was employed as a real estate agent with Mountain Dreams Realty and served as Human Resources/Special Projects & Purchasing Director for NAPCO, Inc., a manufacturing company, also in Sparta.His experience allows him to provide working knowledge of local governments and tax authorities as well as insight into local economic and real estate market conditions.Mr. Edwards has served on the Board of Directors of the Blue Ridge Electric Membership Corporation, a rural electric cooperative based in Lenoir, North Carolina, since 2007. Jack E. Guynn, Jr., 54, has been Vice Chairman of the Board of the Company and the Bank since 2011 and a director since 1995.He is a co-owner of Guynn Enterprises, which owns and operates retail furniture outlets and funeral homes in Grayson County and surrounding areas.Mr. Guynn’s retail experience brings to our Board a direct insight into the consumer segment of the local economy as well as additional expertise in the areas of management and customer service.Through his funeral home operations Mr. Guynn has developed extensive personal relationships within the communities we serve. Charles T. Sturgill, 67, has been a director since 1995.He served as Vice Chairman of the Company and the Bank from 1998 to 2009.Prior to his retirement on January 1, 2008, Mr. Sturgill served as Clerk of Circuit Court of Grayson County, Virginia.Through his experience as a local elected official he has developed extensive personal relationships in and around Grayson County.His expertise in public relations and conflict resolution is a significant asset to the Board.Mr. Sturgill has served on the Wytheville Community College Board of Directors since 2008. THE BOARD OF DIRECTORS RECOMMENDS THAT THE SHAREHOLDERS VOTE “FOR” THE NOMINEES SET FORTH ABOVE. Incumbent Directors Serving for Terms Expiring in 2013 Carl J. Richardson,66, has been a director since 1976.He served as President and Chief Executive Officer of the Bank from 1991 to 2000 and of the Company from 1992 to 2000.Mr. Richardson was employed by the Bank from 1965 until his retirement in 2000.Mr. Richardson has over 45 years experience in the banking industry and has significant banking contacts throughout the state of Virginia.His direct knowledge of our customer base and experience with agricultural and real estate lending are significant assets to our Board.Mr. Richardson has served on the Board of Directors of the Wytheville Community College Scholarship Foundation since 1998. Hayden H. Horney,66, has been a director since 2009.Mr. Horney has served as the Clerk of Circuit Court of Wythe County, Virginia since 1984.Mr. Horney was appointed to the Board of Directors in July 2009, in advance of the opening of our Wytheville Branch.His years of service as an elected official in Wythe County provide a wealth of market-specific knowledge to the Board of Directors.His knowledge and experience in public relations, real estate and agriculture are also beneficial to the Board. 3 Incumbent Directors Serving for Terms Expiring in 2014 Jacky K. Anderson, 60, has been President and Chief Executive Officer of the Company and the Bank since 2000 and a director since 1992.He served as Vice President of the Company from 1992 to 2000 and as Executive Vice President of the Bank from 1991 to 2000.Mr. Anderson has been employed by the Bank since 1971, giving him 40 years of experience in the banking industry.During his tenure Mr. Anderson has gained in-depth knowledge of the laws and regulations applicable to the banking industry and has developed extensive customer and community relationships.His years of service on the Board of Directors combined with extensive management experience within the Bank enhance his role as a liaison between the Board of Directors and management and employees of the Bank. Thomas M. Jackson, Jr.,54, has been Chairman of the Board of the Company and the Bank since 2011 and a director since 2002.Mr. Jackson was Vice Chairman of the Company and the Bank from 2009 to 2011.Mr. Jackson practices law in Hillsville and Wytheville, Virginia.He served as a representative of the 6th District in the Virginia House of Delegates from 1988 to 2001.Mr. Jackson’s knowledge of real estate and contract law assists the Bank in its real estate and commercial lending activities.Through his service in the legislature and his current legal practice he has gained extensive knowledge of the communities we serve. Theresa S. Lazo, 55, has been a director since January, 2011.Mrs. Lazo is currently chairman of the board of directors of Chestnut Creek School of the Arts, having served on that board since 2007.She also served six years on the Arts Council of the Twin Counties where she held the offices of treasurer, vice-president and president at various times during her tenure.Mrs. Lazo recently completed nine years of service on the Galax City School Board.Through her vast experience with local non-profit organizations and public institutions she has developed extensive personal relationships within our communities and offers a unique perspective on the markets we serve. J. David Vaughan, 43, has been a director since 1999.He is Senior Vice President of Vaughan Furniture, Incorporated, a furniture distributor located in Galax, Virginia.The furniture industry has historically played a significant role in our local economy with furniture manufacturing still providing a significant source of employment.Mr. Vaughan’s direct knowledge of this industry combined with his financial and managerial experience makes him a valuable resource to our Board.Mr. Vaughan also serves on the Boards of Directors for Vaughan Furniture Company, Inc., Webb Furniture Enterprises, Big “V” Wholesale Company, Inc., and the Vaughan Foundation. In addition to the specific qualifications noted above, all of our directors are active, well respected members of the communities we serve.Their personal relationships with both current and prospective customers in those communities are an invaluable resource to the Company and the Bank. Other Directorships No director is or has been a director during the preceding 5 years of any company with a class of securities registered pursuant to Section 12 of the Securities Exchange Act of 1934, as amended. 4 Executive Officers Who Are Not Directors Blake M. Edwards, Jr., 46, has served as Chief Financial Officer of the Company and the Bank since 1999. Allan Funk, 49, has served as Chief Banking and Lending Officer of the Bank since May, 2011 and as Chief Commercial Loan Officer from 2009 to 2011.Prior to joining the Bank in 2009 Mr. Funk served as a Senior Vice President and Area Executive over Southwest Virginia for BB&T. Rodney R. Halsey, 43 has served as Chief Operating Officer of the Bank since May, 2011.Mr. Halsey began working for the Bank in 1992 and had served as Senior Vice President of Information Systems/Commercial Loan Officer since 2009. Rebecca M. Melton, 42, joined the Bank as Chief Credit Officer in June 2011.Prior to joining the Bank, Mrs. Melton served as a National Bank Examiner with the Office of the Comptroller of the Currency. Brenda C. Smith, 55, has served as Secretary of the Company since 1992.She is currently a Senior Vice President and human resource manager of the Bank and has been employed by the Bank since 1979. Security Ownership of Management The following table sets forth information as of March 30, 2012 regarding the number of shares of Common Stock beneficially owned by each director, by the executive officers named in the summary compensation table below and by all directors and executive officers as a group.Beneficial ownership includes shares, if any, held in the name of the spouse, minor children or other relatives of the director or executive officer living in such person’s home, as well as shares, if any, held in the name of another person under an arrangement whereby the director or executive officer can vest title in himself at once or at some future time. Name of Beneficial Owner Amount and Nature of Beneficial Ownership Percent of Class (%) (1) Jacky K. Anderson 3,969 (2) * Bryan L. Edwards * Allan Funk 4,311 (3) * Jack E. Guynn, Jr. * Hayden H. Horney * Thomas M. Jackson, Jr. * Theresa S. Lazo 12,705 (4) * Carl J. Richardson 14,000 (5) * Charles T. Sturgill 4,183 (6) * J. David Vaughan 3,302 (7) * All executive officers and directors as a group (14 persons) *
